Title: To Benjamin Franklin from Henry Wyld, 15 September 1782
From: Wyld, Henry
To: Franklin, Benjamin


Most Excellent sir,
Londonderry 15th. sepr. 1782
Yours on the 31st. April duly came to hand with those inclosed, addressed to M. —— E—— C our London friend, I desire to be forgiven respecting forms, all I have to say, is that on our arrival at L,Derry we were apprehended and committed to Goal, we are now liberated upon giving security for our appearance when called for, what the End may be I cannot say, but our determinations are still the same ’tho frustrated at present, and in hopes of meriting a Continuance of your Friendship on future Occations, am Your excellency’s Most obedient humble servant
Henry Wyld
 
Addressed: Mr. Ferdinand Grand Mercht. / Paris
Notation: Henry Wyld 15 Sept. 1782.
